Citation Nr: 1031069	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for colitis.

3.  Entitlement to service connection for a lump on the left rib 
cage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In August 2005, a hearing was held before the 
undersigned.  In March 2006, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional development.

The issue of entitlement to service connection for colitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable 
to his active military service.

2.  The Veteran does not have a lump on the left rib cage that is 
attributable to his active military service.




CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have a lump on the left rib cage that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims of service connection for hearing loss and a lump on 
the left rib cage.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  In addition, certain chronic diseases, 
such as sensorineural hearing loss, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases are presumed to 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.309(e).  (In this context, the term "herbicide agent" is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, is presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized under 
38 U.S.C.A. § 1116, pertaining to herbicide agent exposure 
presumptive diseases, a veteran is not precluded from presenting 
evidence that a claimed disability was due to or the result of 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. 
Cir. 1994).

The Veteran's service personnel records document that he served 
in the Republic of Vietnam from August 1970 to August 1971.  
Thus, he is presumed to have been exposed to herbicide agents.  
See 38 C.F.R. § 3.307(a)(6)(iii).

Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a 
result of his active military service.  At a hearing before the 
Board, the Veteran testified that he was exposed to loud gunfire 
noise, primarily during basic training at the firing range at 
Fort Benning, Georgia, and in the performance of his duties as an 
armor crewman.  He maintains that any current hearing loss is 
related to the in-service noise exposure.  Thus, the Veteran 
contends that service connection is warranted for bilateral 
hearing loss.

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

A review of the medical evidence of record reveals that the 
Veteran has a history of hearing loss since at least 1982.  
Pursuant to the Board's March 2006 remand, the Veteran underwent 
VA audiological examination in May 2009.  Audiometric testing 
results confirmed that the Veteran has impaired hearing for VA 
purposes under 38 C.F.R. § 3.385.  Thus, the current disability 
element of the service connection claim has been established.

The Veteran's service records document that he was an armor 
crewman with service in the Republic of Vietnam from August 1970 
to August 1971.  In view of the Veteran's seemingly credible 
testimony regarding in-service noise exposure that is consistent 
with his circumstances of military service, the Board finds that 
he likely was exposed to loud gunfire noise during active 
military service.  Even so, the Veteran's service treatment 
records are negative for complaints of, treatment for, or a 
diagnosis of hearing loss.  Both his July 1969 entrance 
examination and October 1971 separation examination showed normal 
hearing and a normal ears examination.

Post-service medical records pertaining to hearing loss are 
primarily dated from the 1980s.  The records were obtained in 
connection with a previous VA pension claim, as well as from 
records obtained from the Social Security Administration (SSA) 
pursuant to the Board's March 2006 remand.  The earliest clinical 
diagnosis of hearing loss was made by Dr. A.O. in June 1982.  He 
provided a diagnosis of conductive hearing loss for the right ear 
and mixed hearing loss for the left ear.  In conjunction with the 
Veteran's SSA claim, Dr. A.O. confirmed that the Veteran had 
hearing loss in both ears in February 1983.  In an April 1983 
letter, Dr. R.R. stated that the Veteran had a history of hearing 
deficit in the left ear and also made note that the Veteran was 
in a motor vehicle accident in June 1982.  

In May 1983, the Veteran underwent VA audiological examination.  
He was diagnosed with mixed (conductive and sensorineural) 
bilateral hearing impairment.  A June 1983 VA general physical 
examination contained a history reported by the Veteran of a June 
1982 motor vehicle accident whereby he suffered a concussion 
after repeated blows to the head during the accident.  The 
accident caused an injury to the left inner ear leading to 
hearing loss.  The Veteran was diagnosed with residuals of a head 
injury including hearing loss.

Dr. A.O. commented on the June 1982 motor vehicle accident in a 
June 1983 letter to the Veteran's attorney.  Dr. A.O. stated that 
the Veteran was first seen by him during a hospitalization at St. 
John's General Hospital following the June 1982 accident.  The 
admitting diagnosis was traumatic concussion and the Veteran 
complained of hearing loss in the left ear.  Notably, Dr. A.O. 
stated that the Veteran denied any previous hearing loss, ear 
injury, ear infection, or ear surgery prior to the motor vehicle 
accident.  Audiometric testing in 1982 showed hearing loss in 
both ears with worse hearing in the left.  Dr. A.O. gave the 
opinion that the Veteran's problems were possibly related to the 
motor vehicle accident.

In a September 1984 letter, Dr. L.M. stated that the Veteran had 
serious problems with hearing with no further comment.  An 
October 1984 VA audiological examination report continued to 
document mixed bilateral hearing loss as a diagnosis.  A November 
1984 VA general physical examination included a diagnosis of 
decreased hearing by history.  Dr. L.M., in a May 1985 letter, 
determined that the Veteran was totally disabled from multiple 
disabilities, including loss of hearing in the left ear.  Dr. 
L.M. stated that the injury was the result of accidents that 
occurred in June 1982 and January 1983.  

In connection with the Veteran's SSA claim, Dr. S.B. authored a 
June 1985 letter that, in part, addressed the Veteran's hearing 
loss.  Dr. S.B. noted that the Veteran had complained of hearing 
loss since he was involved in the motor vehicle accident in June 
1982.  Significantly, Dr. S.B. also noted that the Veteran denied 
having any previous similar symptoms.  Dr. S.B. stated that the 
Veteran may have had a hearing test during military service 
approximately fifteen years ago that would be useful in 
evaluating the current situation.  Dr. S.B. found, on the basis 
of his examination, that the Veteran had primarily conductive 
hearing loss which may have been due to otosclerosis.  In May 
1986, Dr. A.O. again stated that the Veteran had left ear hearing 
loss.  

Dr. J.S. authored a letter in January 1995 in connection with the 
Veteran's SSA claim.  Dr. J.S. noted that the Veteran presented 
with a history of decreased hearing.  The Veteran related the 
onset of the hearing difficulties to his time in military 
service.  The Veteran stated that he was exposed to tank-type 
noises.  Audiometric testing by Dr. J.S. revealed bilateral mixed 
hearing loss.  Dr. J.S. stated that the findings were consistent 
with a diagnosis of otosclerosis.


A November 1995 letter from Dr. F.S., the Veteran's treating 
physician, indicated that Dr. F.S. first treated the Veteran in 
June 1982 after the motor vehicle accident and that he complained 
about hearing problems.  In connection with the Veteran's SSA 
claim, Dr. D.C. authored an April 2000 letter that, in part, 
addressed the Veteran's hearing loss.  Dr. D.C. noted the 
Veteran's history of hearing loss and a motor vehicle accident.  
Audiometric testing revealed bilateral conductive hearing loss.  
Dr. D.C. provided a diagnosis of otosclerosis with conductive 
hearing loss.  Significantly, Dr. D.C. stated that the Veteran's 
hearing loss did not appear to be related to his motor vehicle 
accident.

As noted previously, the Veteran underwent VA audiological 
examination in May 2009 that showed hearing impairment for VA 
purposes.  The diagnosis was mixed hearing loss and a report of 
significant military-related noise exposure was noted.  The 
Veteran was also examined by a VA physician, Dr. Y.R., for an ear 
examination.  The Veteran reported a history of noise exposure 
and decreased hearing during military training that included 
gunfire from armored tanks.  He also reported a post-service 
history of being involved in a motor vehicle accident when he was 
hit by a truck and his vehicle hit a building.  Dr. Y.R. reviewed 
the evidence in the claims file, including the service treatment 
records.  Dr. Y.R. stated that the hearing tests that were 
conducted at entrance and separation had normal hearing 
thresholds.  Additionally, Dr. Y.R. stated that, in the 
separation examination report, the Veteran noted that he was in 
good health and normal, and that he checked "no" under the 
review of systems for ear, nose, and throat trouble, dizziness, 
and for hearing loss.  Dr. Y.R. also accurately related the post-
service medical history pertaining to hearing loss.  After 
examining the Veteran and reviewing the May 2009 audiometric 
testing results, Dr. Y.R. stated that the Veteran's hearing loss 
pattern is more likely than not due to a middle ear ossicular 
problem, i.e., otosclerosis.

In addressing the etiology and onset of the Veteran's hearing 
loss, Dr. Y.R. concluded that the Veteran has a moderately severe 
mixed hearing loss that is more likely than not secondary to 
otosclerosis.  Dr. Y.R. based the conclusion on the hearing loss 
pattern with a significant conductive component and a Carhart's 
notch.  Given the fact that there was no evidence of hearing loss 
on the separation examination, Dr. Y.R. concluded that the 
Veteran's current hearing loss disability had its onset after the 
conclusion of the Veteran's military service.  Dr. Y.R. further 
concluded that the Veteran's in-service noise exposure did not 
contribute in any way to his current hearing loss disability.  
Dr. Y.R. did not endorse the theory of in-service onset as he 
noted that the Veteran denied having hearing loss at separation, 
there were normal hearing thresholds at separation, and it was 
not until the accident in 1982 that there was anything in the 
medical record concerning hearing loss.  Dr. Y.R. pointed to Dr. 
A.O.'s and Dr. S.B.'s notes that indicated that the Veteran dated 
his hearing loss troubles to the motor vehicle accident in 1982.  
In both of those evaluations, Dr. Y.R. noted that the Veteran had 
no prior history of hearing loss.  Lastly, Dr. Y.R. reasoned that 
the Veteran's audiometric pattern is more likely than not due to 
otosclerosis and is highly unlikely to be associated with noise-
induced hearing loss.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have hearing loss that is attributable to 
his active military service.  Dr. Y.R.'s May 2009 opinion is the 
most probative and persuasive piece of evidence on the matter.  
Dr. Y.R. is the only medical professional who was able to review 
the evidence in the claims file, examine the Veteran, and provide 
an opinion regarding the relationship between the Veteran's 
hearing loss and his military service.  With respect to the onset 
of hearing loss, Dr. Y.R.'s opinion that the Veteran's hearing 
loss had its onset subsequent to military service has support in 
the record.  The first documented instance of hearing loss was in 
June 1982, and the Veteran's service treatment records were 
negative for references to hearing loss and in-service testing 
showed normal hearing.  The only evidence showing an earlier 
onset is the Veteran's statements whereby he has stated that the 
onset was during military service.  However, the Board does not 
find these specific statements to be credible in light of the 
contemporary evidence from 1982 that reflects that the Veteran 
denied any previous hearing loss.  The more recent statements in 
support of the claim are inconsistent with the earlier statements 
when the Veteran was seeking medical treatment.  See, e.g., 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (the credibility of 
a witness may be impeached by a showing of inconsistent 
statements and inconsistency with other evidence).

Dr. Y.R.'s May 2009 opinion as to the etiology of the Veteran's 
hearing loss is also persuasive as it has support in the record 
and he provided a complete rationale for the opinion.  The 
medical professionals who first treated the Veteran after the 
June 1982 motor vehicle accident appeared to link the Veteran's 
hearing loss, at least in the left ear, to the accident.  
Subsequently, Drs. S.B, J.S., and D.C. each attributed the 
Veteran's hearing loss to otosclerosis.  Dr. Y.R. agreed with 
those assessments and indicated that audiometric testing was 
consistent with otosclerosis rather than the possibility of 
noise-induced hearing loss from military service.

The Veteran's representative contends that normal hearing loss 
does not preclude a finding of service connection for hearing 
loss if a relationship between the current disability and in-
service exposure to loud noise can be sufficiently demonstrated 
by the medical evidence.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Nevertheless, the medical opinion evidence on the 
matter has not demonstrated such a relationship; rather, that 
evidence has attributed the hearing loss to otosclerosis having 
an onset after service.  The only express opinion linking the 
Veteran's current hearing loss to in-service noise exposure is 
the Veteran's opinion, which is not probative as there is no 
indication that he possesses the medical expertise necessary to 
provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, because the Board finds that 
the Veteran does not have hearing loss that is attributable to 
his active military service, service connection is not warranted 
for hearing loss on a direct basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence 
that sensorineural hearing loss manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  Although the Veteran has been shown to 
have primarily conductive hearing loss, a sensorineural hearing 
loss component has been identified.  Sensorineural hearing loss 
was identified no earlier than June 1982, which was over ten 
years after the Veteran's separation from military service.  
Thus, service connection is not warranted for hearing loss on a 
presumptive basis concerning chronic diseases.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board also notes that the AOJ considered the claim under the 
theory of presumptive service connection as a result of exposure 
to herbicide agents.  In June 2004, the Veteran indicated that he 
was not claiming hearing loss as a result of herbicide exposure.  
Additionally, hearing loss is not among the listed diseases that 
are associated with exposure to herbicides and there is no 
indication in the record that the Veteran's hearing loss is 
associated with his presumed exposure to herbicide agents 
resulting from his service in Vietnam.  Thus, service connection 
is also not warranted for hearing loss on a presumptive or direct 
basis concerning exposure to herbicide agents.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e); Combee, 34 F.3d at 1044-45.

Lump on the Left Rib Cage

The Veteran states that he has a lump on his left rib cage.  At 
the Veteran's hearing, the Veteran's representative indicated 
that the Veteran did not know whether the lump was related to 
military service or to some post-service cause.  Previously, the 
Veteran asserted that the lump was a result of exposure to Agent 
Orange.

The Veteran's service treatment records are negative for any 
reference to a lump on the left rib cage or an injury, disease, 
or event that could plausibly be related to such a disability.  

Post-service treatment records show that the Veteran was seen for 
a complaint of left-sided discomfort in April 2004 by his 
treating physician Dr. F.S.  Initially, Dr. F.S. diagnosed 
costochondritis and ordered a CT of the chest.  The chest CT was 
normal and demonstrated no mass or significant abnormalities.  In 
June 2004, Dr. F.S. noted that the left-sided chest discomfort 
had resolved and did not list any related diagnosis.  There is no 
reference to a lump in the area of the left rib cage in medical 
records obtained in connection with the claim.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a lump on the left rib cage that is 
attributable to his active military service.  In addition to no 
mass being found on the April 2004 chest CT, the Veteran has not 
identified any injury, disease, or event (other than Agent Orange 
exposure) that occurred during military to which the claimed 
disability could possibly be related.  Accordingly, the Board 
concludes that service connection is not warranted for a lump on 
the left rib cage on a direct basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

In relation to this claim, no disease associated with veterans 
who were exposed to herbicide agents is shown in the record.  
Additionally, the Veteran has not identified any evidence that 
supports a direct relationship to his exposure to herbicide 
agents.  The record contains no such evidence.  Thus, service 
connection is also not warranted for a lump on the left rib cage 
on a presumptive or direct basis concerning exposure to herbicide 
agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); Combee, 
34 F.3d at 1044-45.

Conclusion

For all the foregoing reasons, the Board finds that the claims of 
service connection for hearing loss and a lump on the left rib 
cage must be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims of service connection, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The notice requirements were met for the hearing loss and rib 
cage lump claims by letters sent to the Veteran in January 2003 
and March 2006.  Those letters advised the Veteran of the 
information necessary to substantiate his claims, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The March 2006 letter, which was 
sent pursuant to the Board's March 2006 remand, also notified the 
Veteran of the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the complete notice was not provided 
until after the RO initially adjudicated the Veteran's claims, 
the claims were properly re-adjudicated in July 2009, which 
followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, when the claims were in remand status.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment and personnel records have been 
obtained and associated with the file.  Private medical records 
identified by the Veteran and records from SSA associated with 
his disability benefits have been obtained, to the extent 
possible.  Pursuant to the Board's March 2006 remand, the AMC 
requested and obtained records from Dr. F.S. and SSA.  Pursuant 
to the Board's remand, the AMC also requested records from the VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania, dated from 
1971 to 1989.  The Pittsburgh VAMC responded that there are no 
records for the Veteran for that time period.  Additionally, the 
AMC was unable to obtain records directly from St. John's 
Hospital (also known as Allegheny General Hospital) and Mercy 
Providence Hospital (also known as Divine Providence Hospital) on 
account of incomplete release authorizations.  The remand 
instructions were nevertheless substantially complied with 
because records from those facilities were included in the SSA 
record request.  The Veteran was sent multiple letters informing 
him of AMC's process in requesting these records.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the United States Court of Appeals for 
Veterans Claims held in the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in- service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board first notes that a medical examination and opinion was 
obtained in connection with the hearing loss claim pursuant to 
the Board's March 2006 remand.  That examination report contains 
sufficient evidence by which to decide the claim regarding the 
origin and etiology of the Veteran's hearing loss.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one).

The Board concludes that an examination or opinion is not 
necessary for the claim of service connection for a lump on the 
left rib cage.  As noted previously, the evidence does not 
establish an in-service injury, disease, or event for this case.  
In fact, the Veteran indicated that he does not know whether his 
claimed disability is related to military service.  For this 
reason, the Board finds a VA examination is not required in for 
this claim and would serve no useful purpose.  See McLendon, 
20 Vet. App. 79.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran for these two claims.  In the circumstances of these 
claims, additional efforts to assist or notify him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.  Therefore, the 
Board may proceed to consider the merits of the claims as 
outlined above.


ORDER

Service connection for hearing loss is denied.

Service connection for a lump on the left rib cage is denied.


REMAND

The Board finds that additional development is necessary in 
regards to the claim of service connection for colitis in the 
form of a VA medical examination and opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. 
at 81.

The Veteran asserts that he has colitis as a result of his active 
military service.  Specifically, he maintains that any current 
colitis is related to in-service exposure to Agent Orange or food 
poisoning that occurred when he was stationed in Vietnam.  Thus, 
the Veteran contends that service connection is warranted for 
colitis.

In March 2006, the Board remanded the claim, in part, to obtain 
medical records that may show treatment for colitis.  At the time 
of the remand, there was no medical evidence of the current 
existence of colitis.  Medical records obtained from SSA on 
remand include a record from a Dr. T.C., dated in January 1983, 
indicating that the Veteran had a history of treatment for 
colitis many years ago.  An April 1983 report from a Dr. R.R. 
also reflects a medical history positive for colitis.  At a 
February 1995 SSA disability examination, a Dr. A.R. diagnosed 
the Veteran with colitis.  Dr. A.R. stated that he was uncertain 
as to the etiology of the colitis and that the Veteran appeared 
to be asymptomatic at the present time.  On remand, records were 
also obtained from Dr. F.S., the Veteran's treating physician.  
In December 1987, Dr. F.S. noted that the Veteran had been having 
frequent bouts of diarrhea and that he had some history of 
colitis.  Dr. F.S. provided a diagnosis of colitis at that time.

Although there is no recorded diagnosis of colitis during the 
pendency of the claim, the Veteran has submitted statements 
indicating that he continues to experience diarrhea.  The Veteran 
should therefore be scheduled for a VA examination of the 
digestive system in order to determine whether he has colitis or 
any other disorder manifested by diarrhea.  

The Veteran's service treatment records do not document a 
specific instance of food poisoning.  However, an April 1971 
entry (when the Veteran was stationed in Vietnam) reflects 
complaints of stomach cramps and nausea.  There is no further 
information concerning the complaints other than the Veteran was 
prescribed Donnatal.  No diagnosis was provided.

None of the clinicians who noted the Veteran's history of colitis 
commented on the onset or origin of the colitis other than Dr. 
A.R. who was uncertain as to the etiology.  Accordingly, in 
addition to an examination, the prospective VA examiner should 
provide an opinion as to whether the Veteran has colitis (or 
other disorder manifested by diarrhea) that had its onset during 
or is otherwise related to his active military service, including 
the April 1971 instance of stomach cramps.

Although colitis is not a disease presumed to be associated with 
exposure to herbicide agents under 38 C.F.R. § 3.309(e), the 
prospective examiner should also provide a specific opinion as to 
whether the Veteran has colitis (or other disorder manifested by 
diarrhea) that is related to his presumed in-service exposure to 
herbicide agents.  See Combee, 34 F.3d at 1044-45.


Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination of the digestive system to 
ascertain whether the Veteran has colitis, 
or any other disorder manifested by 
diarrhea, related to his active military 
service.  The claims folder should be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination, including the service 
treatment records (particularly the April 
1971 entry concerning stomach cramps) and 
the private treatment records contained in 
the SSA records.  The examination report 
should reflect that such a review was 
conducted.

In providing a nexus opinion, it would be 
helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner should provide an additional 
opinion that specifically addresses whether 
the Veteran has colitis, or any other 
disorder manifested by diarrhea, related to 
his presumed in-service exposure to 
herbicide agents (Agent Orange).  The 
examiner should provide a complete 
rationale for any opinion provided.

2.  After undertaking any other development 
deemed appropriate, re-adjudicate the claim 
of service connection for colitis.  If the 
benefit sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


